USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

PHILADELPHIA INDEMNITY
INSURANCE COMPANY, a Pennsylvania
Corporation,

           Plaintiff,                        Civil Action No.

     vs.

MIDWEST EXPRESS, INC.; 800K LLC;
AB LINES, INC.; A2B CARGO, INC.;
ADVANCE TRANSPORTATION
SYSTEMS, INC.; AGX FREIGHT
CARRIERS, LLC; ALL IN TRUCKING,
INC.; ALL STATE ENTERPRISE, INC.;
ALTEX LOGISTICS, INC.; AMG
FREIGHT LLC; ASSIST FINANCIAL
SERVICES, INC., AS ASSIGNEE OF SA
EXPRESS, INC.; BB TRANSPORT, INC.;
BANTLE TRANSPORT, LLC; BAXTER
BAILEY & ASSOCIATES; BAXTER
BAILEY & ASSOCIATES, AS ASSIGNEE
OF BANTLE TRANSPORT LLC; BAXTER
BAILEY & ASSOCIATES AS ASSIGNEE
OF BELA TRUCKING, INC.; BAXTER
BAILEY & ASSOCIATES AS ASSIGNEE
OF GTS TRANSPORTATION
CORPORATION; BING LOGISTICS, INC.;
BLACK RED WHITE, INC.; BROWN
LOGISTICS, INC.; CARGO SOLUTION
EXPRESS; CASCADE EXPRESS, INC.;
CD CONSORTIUM CORPORATION AS
ASSIGNEE OF PEREZ EXPRESS, LLC;
D&D EXPRESS TRANSPORT
CORPORATION; DMN TRANSPORT,
INC.; ECHO EXPRESS, INC.; ECHO
TRUCKING, INC.; EMMANUEL TRUCK
EXPRESS CO.; EXPRESS FREIGHT
FINANCE AS ASSIGNEE OF FENIX
EXPRESS, LLC; FINANCIAL CARRIER

                                         1
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 2 of 23




SERVICES, INC. AS ASSIGNEE OF
DUBAI TRUCK LINES, INC.; FLAME
TRANS, INC.; FOLEY BUSINESS
CAPITAL; FORSAGE, INC.; FOUR
TOWERS TRANSPORTATION; GP
TRANSPORTATION CO.; GPB
LOGISTICS, LLC; GREAT PLAINS
TRANSPORTATION SERVICES, INC. AS
ASSIGNEE OF KUEKER TRUCKING,
LLC; GSH TRUCKING; GTS
TRANSPORTATION CORP.;
GULFSTREAM LOGISTICS, INC.; IIK
TRANSPORT, INC.; INK
TRANSPORTATION, LLC; JD FACTORS,
LLC AS ASSIGNEE OF OVERLOG, INC.;
JRV LOGISTICS, INC.; KIT LOGISTICS;
L&E HAULING, INC.; LG WAY, LLC;
LIBRA TRUCKING LLC; CJM
FINANCIAL, INC. AS ASSIGNEE OF
LIDO TRANS, INC.; LINK TRANSPORT,
INC.; LMB EXPRESS, INC.
LOGISTICIZE, LTD.; MB GLOBAL
LOGISTICS, INC.; MNS1 EXPRESS, INC.;
MOLDEX, INC.; MUZZY
CORPORATION; N TRUCKING LLC;
NOVA LOGISTICS, INC.; OTR CAPITAL
LLC AS ASSIGNEE OF HINES
TRANSPORTATION, INC.; OTR
CAPITAL LLCS AS ASSIGNEE OF MAD
EXPRESS, INC.; OTR CAPITAL LLC AS
ASSIGNEE OF G&I SOLUTIONS, INC.;
PARTNERS FUNDING, INC. AS
ASSIGNEE OF AZE, INC.; PARTNERS
FUNDING, INC. AS ASSIGNEE OF GOLD
STAR CARRIERS, INC.; PIGEON
FREIGHT SERVICES; WALLACE
FACTORING, LLC AS ASSIGNEE OF
R&B TRUCKING, INC.; RELEX
LOGISTICS, INC.; RELIABLE TRUCK
LINES, INC.; RIDE STAR TRANSPORT,
LLC; RIVIERA FINANCE AS ASSIGNEE
OF KG LOGISTICS, INC.; RIVIERA
FINANCE AS ASSIGNEE OF MIK

                                       2
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 3 of 23




CARRIER LLC; RJ EXPRESS, INC.;
ROAD WOLVES, INC.; SAM HOUSTON
TRUCKLINES LLC; SELLY LOGISTICS,
LLC; SET TRANS LLC; STAR
TRANSPORTATION PA, INC.; TAYLOR
TRUCK LINE, INC.; TBS FACTORING
SERVICES LLC AS ASSIGNEE OF EPO
AND RPJ TRUCKING; TBS FACTORING
SERVICES LLC AS ASSIGNEE OF J&M
HAULING CORP.; TBS FACTORING
SERVICES LLC AS ASSIGNEE OF
ULTRANS LOGISTICS, LLC; THOMAS
EXPRESS TRANSPORT, LLC; THUNDER
FUNDING AS ASSIGNEE OF E&E
NATIONWIDE TRUCKING, INC.; TRADE
WINDS TRANSIT INC.; TRANSIT CORE
LLC; TRANSRAPID, INC.; TRI-B, INC.;
TRIPLE M LOGISTICS, INC.; TRITON
LOGISTICS, INC.; TRIUMPH BUSINESS
CAPITAL AS ASSIGNEE OF JETSET
EXPRESS; TRIUMPH BUSINESS
CAPITAL AS ASSIGNEE OF QUALITY
WHEELS; USA FREIGHT, INC.; UTRANS
LOGISTICS, LLC; VOLO GROUP, INC.;
VS EXPRESS, INC.; WEX FLEET ONE AS
ASSIGNEE OF ACTION LOGISTICS;
WEX FLEET ONE AS ASSIGNEE OF ALL
IN ONE LOGISTICS; WEX, INC. AS
ASSIGNEE OF AMG FREIGHT LLC;
WEX, INC. AS ASSIGNEE OF BLUE
STONE EXPRESS; WEX, INC. AS
ASSIGNEE OF DMAX LINE, INC.; WEX,
INC. AS ASSIGNEE OF GIC LOGISTICS;
WEX, INC. AS ASSIGNEE OF J&M
PRADO CORP.; WEX, INC. AS
ASSIGNEE OF REMY EXPRESS, LLC;
WEX, INC. AS ASSIGNEE OF ROYAL
LOGISTICS, LLC; WEX, INC. AS
ASSIGNEE OF SULTAN TRANS, INC.;
WEX, INC. AS ASSIGNEE OF US
ATLANTIC EXPRESS, LLC; WEX, INC.
AS ASSIGNEE OF YUGO, INC.;
WORLDWIDE CARRIER, INC.; X-SPEED

                                      3
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 4 of 23




TRANSPORTATION, INC.; ZIPSHIP
LOGISTICS, LLC,

            Defendants.



                              COMPLAINT IN INTERPLEADER

       Philadelphia Indemnity Insurance Company (“PIIC”), by and through its counsel, for its

Complaint for Interpleader against the Interpleader Defendants as set forth below (collectively

referred to as the “Interpleader Defendants”) and states the following:



                                            PARTIES

       1.      Philadelphia Indemnity Insurance Company is a Pennsylvania corporation with its

principal place of business located in Bala Cynwyd, PA.

       2.      Interpleader Defendant 800K LLC, is, on information and belief, an Illinois

corporation and can be served through its registered agent Mariana Toncu, 1534 Cove Dr.,

Prospect Heights, IL 60070.

       3.      Interpleader Defendant AB Lines, Inc., is, on information and belief, an Illinois

corporation and can be served through its registered agent Boryslav Topolnytskyy, 2021

Vanderbilt Ct., Naperville, IL 60565.

       4.      Interpleader Defendant A2B Cargo, Inc. is, on information and belief, an Illinois

corporation and can be served through its registered agent Nikica Mitev, 2101 S. Michigan Ave.,

Apt. 2601, Chicago, IL 60616.




                                                4
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 5 of 23




       5.      Interpleader Defendant Advance Transportation Systems, Inc. is, on information

and belief, an Illinois corporation and can be served through its registered agent Alexander

Kostadinov, 7350 W. 103rd St., Bridgeview, IL 60455

       6.      Interpleader Defendant AgX Freight Carriers, LLC is, on information and belief, a

Georgia corporation and can be served through its registered agent Northwest Registered Agent

Service, Inc., 300 Colonial Center Parkway, Ste 100N, Roswell, GA 30076.

       7.      Interpleader Defendant All in Trucking, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Edyta Ksiag, 600 Tollgate Rd.,

Suite C, Elgin, IL 60123.

       8.      Interpleader Defendant All State Enterprise, Inc. is, on information and belief, an

Illinois corporation, and can be served through its registered agent Ljubisa Srejovic, 4056 W.

Lawrence Ave., Chicago, IL 60630.

       9.      Interpleader Defendant Altex Logistics, Inc. is, on information and belief, an

Illinois corporation, and can be served through its registered agent Alina Kim, 2033 Milwaukee

Ave., #354, Riverwoods, IL 60015.

       10.     Interpleader Defendant AMG Freight, LLC is, on information and belief, an

Illinois corporation, and can be served through its registered agent Tuul Dashzeveg, 709 Rose

Rd., Lake Zurich, IL 60047.

       11.     Interpleader Defendant Assist Financial Services Inc. as assignee of SA Express,

Inc. is, on information and belief, a South Dakota corporation, and can be served through Brian

G. Kringen, Assist's registered agent located at 1533 NW 2nd St., Madison, SD 57042.



                                                5
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 6 of 23




       12.    Interpleader Defendant B&B Transport, Inc. is, on information and belief, a

California corporation and can be served through its registered agent Gurpreet Singh, 2819B S.

Chestnut Ave., Fresno, CA 93725.

       13.    Interpleader Defendant Bantle Transport, LLC is, on information and belief, a

Missouri corporation and can be served at 2671 Highway Z, Pevely, MO 63070.

       14.    Interpleader Defendant Baxter Bailey & Associates is, on information and belief a

Mississippi corporation and can be served through C T Corporation System, Baxter’s registered

agent, 645 Lakeland East Dr., Suite 101, Flowood, MS 39232.

       15.    Interpleader Defendant Baxter Bailey & Associates as assignee of Bantle

Transportation, LLC is, on information and belief a Mississippi corporation and can be served

through C T Corporation System, Baxter’s registered agent, located at 645 Lakeland East Dr.,

Suite 101, Flowood, MS 39232.

       16.    Interpleader Defendant Baxter Bailey & Associates as assignee of Bela Trucking,

Inc. is, on information and belief a Mississippi corporation and can be served through C T

Corporation System, Baxter’s registered agent located at 645 Lakeland East Dr., Suite 101,

Flowood, MS 39232.

       17.    Interpleader Defendant Baxter Bailey & Associates as assignee of GTS

Transportation Corporation is, on information and belief a Mississippi corporation and can be

served through C T Corporation System, Baxter’s registered agent located at 645 Lakeland East

Dr., Suite 101, Flowood, MS 39232.




                                              6
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 7 of 23




         18.   Interpleader Defendant Bing Logistics, Inc. is, on information and belief a

California corporation and can be served through its registered agent Bing Bai, 401 N. Baltimore

Ave., Apt. S, Monterey Park, CA 91754.

         19.   Interpleader Defendant Black Red White, Inc. is, on information and belief an

Illinois corporation and can be served through its registered agent Sylwester Maciorowski, 200

Norfolk Ct., Apt. 8, Roselle, IL 60172.

         20.   Interpleader Defendant Brown Logistics, Inc. is, on information and belief, an

Illinois corporation, and can be served through its registered agent Petar Galabov, 7234 W. North

Ave., Apt. 1807, Elmwood Park, IL 60707.

         21.   Interpleader Defendant Cargo Solution Express is, on information and belief a

California corporation and can be served through its registered agent Balwinder Kang, 24203

Peak Ct., Diamond Bar, CA 91765.

         22.   Interpleader Defendant Cascade Express, Inc. is, on information and belief, a

California corporation, and can be served through its registered agent Valentina Svityashchuk,

4616 Longview Dr., North Highlands, CA 95660.

         23.   Interpleader Defendant CD Consortium Corporation as assignee of Perez Express,

LLC is, on information and belief, an Illinois corporation, and can be served through Nick

Tanglis, CD’s registered agent located at 8930 N. Waukegan Rd., #230, Morton Grove, IL

60053.

         24.   Interpleader Defendant D&D Express Transport Corporation is, on information

and belief, a Florida corporation and can be served through its registered agent Isumi Duran, 325

E 1st Ave., #112581, Hialeah, FL 33011.

                                               7
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 8 of 23




       25.     Interpleader Defendant DMN Transport, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Deimantas Rudzionis, 125 41st

St., Downers Grove, IL 60515.

       26.     Interpleader Defendant Echo Express, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Akvile Kaminskyte, 10125 S.

Roberts Rd., Suite 201, Palos Hills, IL 60465.

       27.     Interpleader Defendant Echo Trucking, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Aidanas Zaukas, 9301 S. 81st

Ct., Hickory Hills, IL 60457.

       28.     Interpleader Defendant Emmanuel Truck Express Co. is, on information and

belief, a North Carolina corporation and can be served through its registered agent located at

5379 Josephine Lane SW, Concord, NC 28027.

       29.     Interpleader Defendant Express Freight Finance as assignee of Fenix Express,

LLC is, on information and belief a Utah corporation and can be served through CT Corporation

Systems, Express' registered agent located at 1108 E. South Union Ave., Midvale, UT 84047.

       30.     Interpleader Defendant Financial Carrier Services, Inc. as assignee of Dubai

Truck Lines, Inc. is, on information and belief, a North Carolina corporation and can be served

through Nichele Marks, Financial’s Registered Agent, 13325 South Point Blvd. Suite 300,

Charlotte, NC 28273.

       31.     Interpleader Defendant Flame Trans, Inc. is, on information and belief, a

California corporation and can be served through its registered agent Margaret Gawrysiuk, 1040

S. Mt. Vernon Ave., Suite G, Unit 301, Colton, CA 92324.

                                                 8
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 9 of 23




       32.    Interpleader Defendant Foley Business Capital is, on information and belief, a

Nebraska corporation, and can be served through Cogency Global, Inc., Foley’s Registered

Agent, 5601 E. 59th St., Suite C, Lincoln, NE 68516.

       33.    Interpleader Defendant Forsage, Inc. is, on information and belief an Illinois

corporation, and can be served through its registered agent Vadim Savca, 838 Bluestem Dr.,

Bolingbrook, IL 60440.

       34.    Interpleader Defendant Four Towers Transportation is, on information and belief,

a Florida corporation, and can be served through its registered agent Leo Torres, 1661 SW 14th

St., Miami, FL 33145.

       35.    Interpleader Defendant GP Transportation Co. is, on information and belief, an

Illinois corporation and can be served through its registered agent Audra P. Karalius, 1 N.

Franklin St., Suite 1200, Chicago, IL 60606.

       36.    Interpleader Defendant GPB Logistics, LLC is, on information and belief, an

Illinois corporation and can be served through its registered agent Paul Petricas, 9435 Willow

Ln., Mokena, IL 60448.

       37.    Interpleader Defendant Great Plains Transportation Services, Inc. as assignee of

Kueker Trucking, LLC is, on information and belief, a Minnesota corporation, and can be served

through Sherri L. DeJong-Stromberg, Great Plains’ registered agent located at 923 N. State St.,

#120, Fairmont, MN 56031.

       38.    Interpleader Defendant GSH Trucking is, on information and belief, a California

corporation and can be served through its registered agent Artak Hovhannisyan, 6658 Woodman

Ave., Apt. 305, Van Nuys, CA 91401.

                                               9
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 10 of 23




       39.    Interpleader Defendant GTS Transportation Corp. is, on information and belief,

an Illinois corporation and can be served through its registered agent Matthew P. Connelly, 321

N. Clark St., Suite 2200, Chicago, IL 60654.

       40.    Interpleader Defendant Gulfstream Logistics, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Roman Ryabyy, 8048 W.

Charmaine Rd., Norridge, IL 60706.

       41.    Interpleader Defendant IIK Transport Inc, is, on information and belief, an Illinois

corporation and can be served through its registered agent Ivan Kazniyenko, 367 Buckingham

Ct., Lombard, IL 60148.

       42.    Interpleader Defendant Ink Transportation, LLC is, on information and belief, a

Texas corporation and can be served through its registered Suraj Pandey, 7102 Chambers Creek

Lane, Arlington, TX 76002.

       43.    Interpleader Defendant JD Factors, LLC as assignee of Overlog Inc. is, on

information and belief, an Illinois corporation, and can be served through C T Corporation

System, JD Factors’ registered agent located at 208 S. LaSalle St., Suite 814, Chicago, IL 60604.

       44.    Interpleader Defendant JRV Logistics, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Justinas Velicka, 637

Lakewood Farms Dr., Bolingbrook, IL 60490.

       45.    Interpleader Defendant Kit Logistics is, on information and belief, an Illinois

corporation, and can be served through its registered agent BM Taxes & Accounting, PC, 7324

W. Lawrence Ave., Harwood Heights, IL 60706.



                                               10
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 11 of 23




       46.    Interpleader Defendant L&E Hauling Inc. is, on information and belief, a Florida

corporation and can be served through its registered agent Hatdiel Acosta, 8645 Leighton Dr.,

Tampa, FL 33614.

       47.    Interpleader Defendant LG Way, LLC is, on information and belief, an Illinois

corporation and can be served through its registered agent Liliya Parvov, 1821 Walden Office

Sq., Suite 400, Schaumburg, IL 60173.

       48.    Interpleader Defendant Libra Trucking LLC is, on information and belief, an

Ohio corporation and can be served through its registered agent Pavlo Udud, 14215 Quail Ridge

Dr., North Royalton, OH 44133.

       49.    Interpleader Defendant CJM Financial, Inc. as assignee of Lido Trans, Inc. is, on

information and belief, an Iowa corporation and can be served through Trent Murphy, CJM

Financial, Inc.’s registered agent located at 1014 SE Lorenz Dr., Ankeny, IA 50021.

       50.    Interpleader Defendant Link Transport, Inc. is, on information and belief, a

Michigan corporation and can be served through its registered agent Andrijana Petrovski, 15245

Martin Rd., Roseville, MI 48066.

       51.    Interpleader Defendant LMB Express, Inc. is, on information and belief, an Ohio

corporation and can be served through its registered agent Lucia Bordas, 16128 Lakeview

Terrace, Middleburg Heights, OH 44130.

       52.    Interpleader Defendant Logisticize, Ltd. is, on information and belief, an Ohio

corporation and can be served through its registered agent Ricky E. Plummer, 6054 US 127,

Paulding, OH 45879.



                                              11
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 12 of 23




       53.    Interpleader Defendant MB Global Logistics, Inc. is, on information and belief an

Illinois corporation, and can be served through its registered agent Mike Backus, 5212 156th St.,

Oak Forest, IL 60452.

       54.    Interpleader Defendant Midwest Express, Inc. is, on information and belief, an

Indiana corporation and can be served through its registered agent Agnes Gintila, 228 W.

Lincoln Hwy., Suite 192, Schererville, IN 46375.

       55.    Interpleader Defendant MNS1 Express, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Mindaugas Narkys, 5909

Pershing Ave., Downers Grove, IL 60516.

       56.    Interpleader Defendant Moldex, Inc. is, on information and belief, an Indiana

corporation and can be served through its registered agent Ion Repida, 9465 Counselors Row,

Suite 200, Indianapolis, IN 46240.

       57.    Interpleader Defendant Muzzy Corporation is, on information and belief, an

Illinois corporation and can be served through its registered agent Marta Sliwa, 753 S. Dwyer

Ave., #1, Arlington Heights, IL 60005.

       58.    Interpleader Defendant N Trucking LLC is, on information and belief, an Iowa

corporation and can be served through its registered agent Sabid Nadarevic, 1124 Flammang Dr.,

Apt. 8, Waterloo, IA 50702.

       59.    Interpleader Defendant Nova Logistics, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Nikolay Mollov, 232 Howard

Ave., Des Plaines, IL 60018.



                                               12
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 13 of 23




       60.     Interpleader Defendant OTR Capital, LLC, as assignee for Hines Transportation,

Inc., is, on information and belief, a Georgia corporation and can be served through CT

Corporation System, OTR’s Registered Agent, 289 S. Culver St., Lawrenceville, GA 30046.

       61.     Interpleader Defendant OTR Capital, LLC, as assignee for Mad Express, Inc., is,

on information and belief, a Georgia corporation and can be served through CT Corporation

System, OTR’s Registered Agent, 289 S. Culver St., Lawrenceville, GA 30046.

       62.     Interpleader Defendant OTR Capital, LLC, as assignee for G&I Solutions, Inc., is,

on information and belief, a Georgia corporation and can be served through CT Corporation

System, OTR’s Registered Agent, 289 S. Culver St., Lawrenceville, GA 30046.

       63.     Interpleader Defendant Partners Funding, Inc. as assignee of AZE, Inc. is, on

information and belief, a Minnesota corporation, and can be served through Jan A. Bosma,

Partners' registered agent located at 923 N. State St., Suite 120, Fairmont, MN 56031.

       64.     Interpleader Defendant Partners Funding, Inc. as assignee of Gold Star Carriers,

Inc. is, on information and belief, a Minnesota corporation, and can be served through Jan A.

Bosma, Partners' registered agent located at 923 N. State St., Suite 120, Fairmont, MN 56031.

       65.     Interpleader Defendant Pigeon Freight Services is, on information and belief, an

Illinois corporation and can be served through its registered agent Sergiu Tintiuc, 221 Hawk Ct.,

Schaumburg, IL 60193.

       66.     Interpleader Defendant Wallace Factoring, LLC as assignee of R&B Trucking,

Inc. is, on information and belief, a Mississippi corporation, and can be served through its

registered agent Frankie Wallace, 6341 Clay Tilden Rd., Fulton, MS 38843.



                                               13
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 14 of 23




       67.     Interpleader Defendant Relex Logistics, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Marko Simic, 144 Ascot Ln.,

Apt. 3322, Willowbrook, IL 60527.

       68.     Interpleader Defendant Reliable Truck Lines, Inc. is, on information and belief,

an Illinois corporation and can be served through its registered agent Sukhjeet Singh Brar, 417

Kensington Dr., Streamwood, IL 60107.

       69.     Interpleader Defendant Ride Star Transport, LLC is, on information and belief, an

Ohio corporation and can be served through its registered agent Joginder Johal, 4962 Grandin

Dr., Hamilton, OH 45011.

       70.     Interpleader Defendant Riviera Finance as assignee of KG Logistics, Inc. is, on

information and belief, a Texas corporation and can be served through Incorp Services, Riviera’s

Registered Agent, 901 S. 2nd St., Suite 201, Springfield, IL 62704.

       71.     Interpleader Defendant Riviera Finance as assignee of MIK Carrier LLC is, on

information and belief, a Texas corporation and can be served through Incorp Services, Riviera’s

Registered Agent, 901 S. 2nd St., Suite 201, Springfield, IL 62704.

       72.     Interpleader Defendant RJ Express, Inc. is, on information and belief, a

Pennsylvania corporation and can be served through its President, Alisher Djuraev, 1770

Tomlinson Rd., Apt. 8B, Philadelphia, PA 19116.

       73.     Interpleader Defendant Road Wolves, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Tomas Umbrasas, 75

Executive Dr., Suite 411, Aurora, IL 60504.



                                                14
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 15 of 23




       74.    Interpleader Defendant Sam Houston Trucklines LLC is, on information and

belief, a Texas corporation and can be served through its registered agent Simranjit Singh, 16223

Philippa Creek Way, Houston, TX 77084.

       75.    Interpleader Defendant Selly Logistics, LLC is, on information and belief, a

Michigan corporation and can be served through its registered agent Belma Solakovic, 6579

Pleasant Hill Dr. SW, Byron Center, MI 49315.

       76.    Interpleader Defendant Set Trans LLC is, on information and belief, an Alabama

corporation and can be served through its registered agent Evgheni Chiseev, 1701 E. 1st St., Apt.

319, Gulf Shores, AL 36542.

       77.    Interpleader Defendant Star Transportation PA, Inc. is, on information and belief,

a Florida corporation and can be served through its registered agent URS Agents, LLC, 3458

Lakeshore Dr., Tallahassee, FL 32312.

       78.    Interpleader Defendant Taylor Truck Line Inc. is, on information and belief, a

Minnesota corporation and can be served through its registered agent located at 31485 Northfield

Blvd., Northfield, MN 55057.

       79.    Interpleader Defendant TBS Factoring Service LLC as assignee of EPO and RPJ

Trucking is, on information and belief, an Oklahoma corporation, and can be served through its

registered agent TBS Factoring Service LLC located at 7740 NW 85th Terrace, Oklahoma City,

OK 73132.

       80.    Interpleader Defendant TBS Factoring Service LLC as assignee of J&M Hauling

Corp. is, on information and belief, an Oklahoma corporation, and can be served through its



                                               15
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 16 of 23




registered agent TBS Factoring Service LLC located at 7740 NW 85th Terrace, Oklahoma City,

OK 73132.

       81.    Interpleader Defendant TBS Factoring Service LLC as assignee of Ultrans

Logistics, LLC is, on information and belief, an Oklahoma corporation, and can be served

through its registered agent TBS Factoring Service LLC located at 7740 NW 85th Terrace,

Oklahoma City, OK 73132.

       82.    Interpleader Defendant Thomas Express Transport, LLC is, on information and

belief, a North Carolina corporation and can be served through its registered agent located at

4030 Wake Forest Rd., Suite 349, Raleigh, NC 27609.

       83.    Interpleader Defendant Thunder Funding as assignee of E&E Nationwide

Trucking, Inc. is, on information and belief, a California corporation and can be served through

Thunder’s registered agent, Jay Standard, 5355 Avenida Encinas, #208A, Carlsbad, CA 92008.

       84.    Interpleader Defendant Trade Winds Transit, Inc. is, on information and belief, a

Kentucky corporation and can be served through its registered agent Dean Monin, 1065

Blomfield Rd., Bardstown, KY 40004.

       85.    Interpleader Defendant Transit Core, LLC is, on information and belief, an

Illinois corporation and can be served through its registered agent Marius Balciunas, 2S065

Avondale Lane, Lombard, IL 60148.

       86.    Interpleader Defendant Transrapid, Inc. is, on information and belief, an Illinois

corporation and can be served through its registered agent Tomasz Lapiak, 501 Industrial Dr.,

Bensenville, IL 60106.



                                              16
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 17 of 23




       87.    Interpleader Defendant Tri-B, Inc. is, on information and belief, a Kentucky

corporation, and can be served through its registered agent Michael W. Brummett, 1429 Hwy.

90, Burnside, KY 42519.

       88.    Interpleader Defendant Triple M Logistics, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Costinel Marinescu, 2725

Thatcher Ave., Suite 105, River Grove, IL 60171.

       89.    Interpleader Defendant Triton Logistics, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Andrew Voveris, 525

Anderson Dr., Romeoville, IL 60446.

       90.    Interpleader Defendant Triumph Business Capital as assignee of Jetset Express is,

on information and belief, a Delaware corporation, and can be served through its registered agent

Corporation Service Company dba Lawyers Incorporating Service Company, 211 E. 7th St., Suite

620, Austin, TX 78701.

       91.    Interpleader Defendant Triumph Business Capital as assignee of Quality Wheels

is, on information and belief, a Delaware corporation, and can be served through its registered

agent Corporation Service Company dba Lawyers Incorporating Service Company, 211 E. 7th

St., Suite 620, Austin, TX 78701.

       92.    Interpleader Defendant USA Freight, Inc. is, on information and belief, an Illinois

corporation and can be served through its registered agent Tamara Pavlovic, 2720 S. River Rd.,

#200, Des Plaines, IL 60018.




                                               17
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 18 of 23




       93.    Interpleader Defendant Utrans Logistics LLC, is, on information and belief a

Georgia corporation, and can be served through its registered agent Marilia Campos, 2010

Walking Horse Trail, Cumming, GA 30041.

       94.    Interpleader Defendant Volo Group, Inc. is, on information and belief, an Illinois

corporation and can be served through its registered agent Volodymyr Slyusar, 1326 E.

Algonquin Rd., Apt. 3H, Schaumburg, IL 60173.

       95.    Interpleader Defendant VS Express, Inc., is, on information and belief, a

Michigan corporation and can be served through its registered agent Anton Kruk, 4022

Hardwoods Dr., West Bloomfield, MI 48323.

       96.    Interpleader Defendant WEX Fleet One as Assignee of Action Logistics is, on

information and belief, a Tennessee corporation, and can be served through WEX Fleet’s

registered agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       97.    Interpleader Defendant WEX Fleet One as Assignee of All in One Logistics is, on

information and belief, a Tennessee corporation, and can be served through WEX Fleet’s

registered agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       98.    Interpleader Defendant WEX, Inc. as Assignee of AMG Freight LLC is, on

information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       99.    Interpleader Defendant WEX, Inc. as Assignee of Blue Stone Express is, on

information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.



                                              18
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 19 of 23




       100.   Interpleader Defendant WEX, Inc. as Assignee of DMAX Line, Inc. is, on

information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       101.   Interpleader Defendant WEX, Inc. as Assignee of GIC Logistics is, on

information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       102.   Interpleader Defendant WEX, Inc. as Assignee of J&M Prado Corp. is, on

information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       103.   Interpleader Defendant WEX, Inc. as Assignee of Remy Express, LLC is, on

information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       104.   Interpleader Defendant WEX, Inc. as Assignee of Royal Logistics, LLC is, on

information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       105.   Interpleader Defendant WEX, Inc. as Assignee of Sultan Trans, Inc, is, on

information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       106.   Interpleader Defendant WEX, Inc. as Assignee of US Atlantic Express, LLC is,

on information and belief, a Tennessee corporation, and can be served through WEX’s registered

agent Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.



                                             19
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 20 of 23




       107.    Interpleader Defendant WEX, Inc. as Assignee of Yugo, Inc. is, on information

and belief, a Tennessee corporation, and can be served through WEX’s registered agent

Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203.

       108.    Interpleader Defendant Worldwide Carrier, Inc. is, on information and belief, an

Illinois corporation and can be served through its registered agent Zibute Rudzioniene, 443

Lawrence Ln., Lisle, IL 60532.

       109.    Interpleader Defendant X-Speed Transportation, Inc. is, on information and

belief, a California corporation and can be served through its registered agent Ronghao Fang,

4451 Eucalyptus Ave., Suite 310, Chino, CA 91710.

       110.    Interpleader Defendant Zipship Logistics, LLC is, on information and belief, an

Illinois corporation and can be served through its registered agent Mehdi Ali, 900 Jorie Blvd.,

Suite 20, Oak Brook, IL 60523.



                                 JURISDICTION AND VENUE

       111.    This court has jurisdiction over this cause pursuant to 49 U.S.C. § 14704 for

actions relating to motor carriers or brokers; 28 U.S.C. §1335 which grants Federal District

Courts original jurisdiction of any civil action of interpleader as two or more of the adverse

claimants in this action, designated as defendants, are of diverse citizenship and the penal sum of

the bond is equal to or more than $500.00; and 28 U.S.C. §1352 which gives Federal District

Courts original jurisdiction of any action on a bond executed under any law of the United States.




                                                20
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 21 of 23




       112.    Venue is proper in this Court under 28 U.S.C. §1397 which provides that any civil

action of interpleader or in the nature of interpleader under 28 U.S.C. §1335 may be brought in

the judicial district in which one or more of the claimants reside.



                            FACTS COMMON TO ALL COUNTS

       113.    On October 17, 2017, PIIC, as surety, pursuant to 49 U.S.C. §13906(b), issued

Surety Bond No. PB11499803994, Form BMC-84 (the “Bond”), in the penal sum of $75,000.00,

for VEG Transport, Inc., as principal. Pursuant to 49 C.F.R. §387.323, PIIC was required to

electronically file form BMC-84. Attached to this Complaint as Exhibit “A” is the Acceptance

Report for the Bond issued by the Federal Motor Carrier Safety Administration (“FMCSA”).

       114.    On July 27, 2018, PIIC issued a cancellation notice of the Bond in accordance

with 49 U.S.C. §13906(b)(4). The Bond was canceled effective August 26, 2018. Attached to

this Complaint as Exhibit “B” is the Notice of Cancellation.

       115.    PIIC has received notice of multiple claims against its Bond by various bond

claimants of VEG Transport, Inc. and who are named as Interpleader Defendants herein.

       116.    Each of the Interpleader Defendants has asserted a claim with PIIC against the

Bond. Attached to this Complaint as Exhibit “C” is a listing of claims received from current or

potential claimants.

       117.    Each of those claims allegedly involve claims of nonpayment by VEG Transport,

Inc.

       118.    PIIC is unable to determine the respective interests of the Interpleader Defendants

in the proceeds of the Bond and has no adequate remedy at law.

                                                 21
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 22 of 23




        119.     Each of the Interpleader Defendants should be required to demonstrate their claim

against the Bond or be barred from making any claim against the Bond.

        120.     The total amount of claims received exceed the $75,000.00 penal sum of the Bond

and, accordingly, PIIC seeks relief in statutory interpleader pursuant to 28 U.S.C. §1335 to pay

the total penal sum of the Bond into the Court for disbursement as the Court deems proper.

        121.     PIIC claims an interest in any bond proceeds that may remain after disposition of

same.

        122.     Concurrent with the filing of the Complaint in Interpleader, PIIC moved this

Court for an Order allowing PIIC to deposit into the Court the sum of Seventy-Five Thousand

Dollars ($75,000.00) representing the entire penal sum of its Bond. Said funds have been

deposited with the Court.

        WHEREFORE, Philadelphia Indemnity Insurance Company prays this Court enter an

Order as follows:

        (1)      That each of the Interpleader Defendants be prohibited from instituting or

              prosecuting any action against Philadelphia Indemnity Insurance Company on the

              Bond;

        (2)      That no Interpleader Defendant is entitled to the proceeds of the Bond or any part

              of it until and after all Interpleader Defendants have asserted their rights to the

              proceeds;

        (3)      That Philadelphia Indemnity Insurance Company is discharged and released from

              all liability under its Bond upon payment of the penal sum of $75,000.00 into this

              Court; and

                                                 22
USDC IN/ND case 2:18-cv-00403-JVB-JEM document 1 filed 10/26/18 page 23 of 23




      (4)      That this Court grant any further relief as the Court deems necessary and

            appropriate.

                                         Respectfully submitted,

                                         Philadelphia Indemnity Insurance Company


                                         By: /s/ Grace Winkler Cranley
                                                 One of its attorneys


Michael J. Weber (IL# 6186285)
Grace Winkler Cranley (IL# 6215920)
DINSMORE & SHOHL LLP
227 West Monroe Street, Suite 3850
Chicago, IL 60606
Phone: (312)372-6060
Fax: (312) 372-6085
michael.weber@dinsmore.com
grace.cranley@dinsmore.com




                                           23
